Title: From John Adams to Thomas Jefferson, 17 February 1786
From: Adams, John
To: Jefferson, Thomas


     
      Dear Sir
      Grosvenor Square Feb. 17. 1786
     
     I was Sometime in doubt, whether any Notice Should be taken of the Tripoline Ambassador, but receiving Information that he made Enquiries about me, and expressed a Surprize that when the other foreign Ministers had visited him, the American had not; and finding that He was a universal and perpetual Ambassador, it was thought best to call upon him. last Evening, in making a Tour of other Visits, I Stopped at his Door, intending only to leave a Card, but the Ambassador was announced at Home and ready to receive me.— I was received in State. Two great Chairs before the Fire, one of which was destined for me, the other for his Excellency. Two Secretaries of Legation, men of no Small Consequence Standing Upright in the middle of the Room, without daring to Sitt, during the whole time I was there, and whether they are not yet upright upon their Legs I know not. Now commenced the Difficulty. His Excellency Speaks, Scarcely a Word of any European Language, except Italian and Lingua Franca, in which, you know I have Small Pretensions. He began soon to ask me Questions about America and her Tobacco, and I was surprized to find that with a pittance of Italian and a few French Words which he understands, We could so well understand each other.— “We make Tobacco in Tripoli, Said his Excellency but it is too strong. Your American Tobacco is better.”— By this Time, one of his secretaries or upper servants brought in two Pipes ready filled and lighted; the longest, was offered to me; the other to his Excellency. it is long since I took a Pipe but as it would be unpardonable to be wanting in Politeness in so ceremonious an Interview, I took the Pipe, with great Complacency, placed the Bowl upon the Carpet, for the stem was fit for a Walking Cane, and I believe more than two Yards in length, and Smoaked in aweful Pomp reciprocating Whiff for Whiff, with his Excellency, untill Coffee was brought in. His Excellency took a Cup, after I had taken one, and alternately Sipped at his Coffee and whiffed at his Tobacco, and I wished he would take a Pinch in turn from his snuff box for Variety: and I followed the Example with Such Exactness and solemnity that the two secretaries, appeared in Raptures and the superiour of them who Speaks a few Words of French cryed out in Extacy, Monsiour votes etes un Turk.— The necessary Civilities being thus compleated, His Excellency began upon Business; asked many Questions about

America: the soil Climate, Heat & Cold, &c and said it was a very great Country. But “Tripoli is at War with it.” I was “Sorry to hear that. had not heard of any War with Tripoli. America had done no Injury to Tripoli. committed no Hostility: nor had Tripoli done America any Injury or committed any Hostility against her, that I had heard of.—[”] [“]True said His Excellency but there must be a Treaty of Peace. There could be no Peace without a Treaty. The Turks and Affricans, were the souvereigns of the Mediterranean, and there could be no navigation there nor Peace without Treaties of Peace. America must treat as France & England did, and all other Powers. America must treat with Tripoli, and then with Constantinople and then with Algiers and Morocco.”— Here a secretary brought him some Papers, One of which a Full Power in French from the Pacha, Dey and Regency of Tripoli, as Ambassador, to treat with all the Powers of Europe, and to make what Treaties he pleased and to manage in short all the foreign Affairs of his Country, he delivered me to read.— He was ready to treat, and make Peace. if I would come tomorrow or next day, or any other day and bring an Interpreter, He would hear & propose Terms, and write to Tripoli and I might write to America, and each Party might accept or refuse them as they should think fit. How long would it be before one could write to Congress and have an answer? three months. This was rather too long, but he should stay here sometime.— When I had read his French Translation of his Full Power He Shewed me the Original in his own Language.
     You perceive that his Excellency was more ready and eager to treat, than I was as he probably expected to gain more by the Treaty.— I could not see him Tomorrow nor next day but would think of it.
     I must now my dear sir beg of You to send me a Copy of the Project of a Treaty sent by Mr Barclay and Mr Lamb, as I had not time to take one, when it was here. You will please to write me your Thoughts and Advice upon this Occasion. This is a Sensible Man, well known to many of the foreign Ministers who have seen him before, in Sweeden, at Vienna, in Denmark &c He has been so much in Europe that he knows as much of America, as anybody: so that nothing new will be suggested to him or his Constituents by our having Conferences with him. it seems best then to know his Demands. They will be higher I fear, than We can venture.
     The King told one of the foreign Ministers in my hearing at the Levee, that the Tripoline Ambassador refused to treat with his

Ministers and insisted upon an Audience. But that all he had to say was that Tripoli was at Peace with England and desired to continue so. The King Added all he wants is, a Present, and his Expences born to Vienna or Denmark.
     The Relation of my Visit is to be sure, very inconsistent with the Dignity of your Character and mine, but the Ridicule of it, was real and the Drollery inevitable. How can We preserve our Dignity in negotiating with Such Nations? and Who but a Petit Maitre, would think of Gravity upon such an Occasion.
     With great Esteem your / most obedient
     
      John Adams
     
    